Citation Nr: 0403642	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date earlier than June 30, 1996 
for an award of service connection for the cause of the 
veteran's death (dependency and indemnity compensation) 
(DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1948 to July 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the denial of 
entitlement to a retroactive effective date for DIC benefits 
under the Nehmer Stipulation Order but found there was clear 
and unmistakable error in the RO's application of 38 C.F.R. 
§ 3.114(a).  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1990 of conditions that 
included cancer of the larynx.  

2.  The RO received the appellant's first application for DIC 
benefits in December 1990.

3.  In January 1991, prior to any decision, the appellant 
submitted VA Form 21-4138, statement in support of claim, in 
which she withdrew her DIC claim.

4.  The RO received the appellant's second application for 
DIC benefits in June 1997.  

6.  In a July 1997 rating decision, the RO granted service-
connection for the veteran's cause of death from subglottic 
carcinoma of the larynx.  

7.  The RO ultimately granted an effective date for DIC 
benefits of June 30, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
1996, for the award of DIC are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114(a)(3) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that it may decide that the VCAA could not 
affect a pending matter."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001)(en banc).  In subsequent decisions the Court 
has held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Board notes that 
the appellant is not disputing the facts in this case.  Her 
contention is that the rule of law provided in the Nehmer 
Stipulation Order is applicable with regard to an retroactive 
effective date of DIC benefits.  

Thus, when there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In this case none of the 
pertinent facts are in dispute.  The case turns on a proper 
interpretation of court decisions, and applicable law and 
regulations.  Therefore further assistance under the VCAA is 
not required.


Analysis

The veteran died on December [redacted], 1990.  The death certificate 
listed the cause of the veteran's death as septic shock due 
to pneumonia/respiratory failure and subglottic carcinoma of 
the larynx.  Later that month, the appellant submitted a DIC 
application.  She expressed the belief that the veteran had 
had contact with herbicides (Agent Orange) during his 
military service in Vietnam.

In January 1991, the appellant submitted a signed VA-Form 21-
4138, statement in support of claim, that reflected her 
desire "to renounce my application for [DIC], previously 
dated and submitted to the VARO on 13 December 1990."  In a 
letter dated in March 1991, the RO notified the appellant 
that it deemed her December 1990 statement as a withdrawal of 
the DIC claim.  

The appellant did not respond to the RO's March 1991 notice.  
She submitted a new DIC application that was received at the 
RO on June 30, 1997.

In a rating decision dated in July 1997, the appellant was 
granted entitlement to service connection for the cause of 
the veteran's death due to subglottic carcinoma of the 
larynx, a disease presumed associated with exposure to 
herbicide agents.  38 C.F.R. §§  3.307, 3.309.  The effective 
date of the DIC award was July 1, 1997.  

In February 2002, the appellant submitted a claim for an 
earlier effective date for her DIC award based on "the 
Nehmer Stipulation Order."  She argued that the effective 
date should be the date of the veteran's death, December [redacted], 
1990.  

In an October 2002 rating decision the RO determined that it 
decision awarding the July 31, 1997, effective date was 
clearly and unmistakably erroneous.  The RO awarded an 
effective date of June 30, 1996, for the grant of DIC.

With respect to the Nehmer lawsuit, on December 22, 1987, the 
United States District Court for the Northern District of 
California certified a class consisting of:

all current or former service members, or their 
next of kin (a) who are eligible to apply to, 
who will become eligible to apply to, or who 
have an existing claim pending before the 
Veteran's (sic) Administration for service-
connected disabilities or deaths arising from 
exposure during active-duty service to herbi-
cides containing dioxin or (b) who have had a 
claim denied by the VA for service-connected 
disabilities or deaths arising from exposure 
during active-duty service to herbicides 
containing dioxin.

Nehmer v. United States Veterans' Administration, 118 F.R.D. 
113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of 
former 38 C.F.R. §  3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  Nehmer 
v. United States Veterans Administration, 712 F.Supp. 1404, 
1423 (N.D. Cal. 1989) (Nehmer I).  The court also voided all 
benefit denials made under the invalidated regulation and 
remanded the matter to VA for further proceedings not 
inconsistent with the court's opinion.  Id.  VAOPGCPREC 15-95 
(1995).

The district court later clarified that: 

[T]he Court's order, read fairly in 
context, intended to void those decisions 
that involved a disease that is later 
service connected based on a revised, 
valid Agent Orange regulation.  In short, 
by voiding all benefit decisions "made 
under 38 C.F.R. § 3.311a(d)" the Court 
did not void every pre-May 1989 benefit 
decision; rather it only voided those 
decisions in which the disease or cause 
of death is later found -- under valid 
Agent Orange regulation(s)-- to be 
service connected [emphasis in original].  
This is a discrete group of benefit 
decisions, the scope of which is defined 
by the VA's own regulations which later 
service connect certain diseases based on 
their link to Agent Orange. 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 
1183 (N.D. Cal. 1999) (Nehmer II)

It is apparent from a reading of Nehmer I and II that the 
District Court's opinions served to invalidate certain VA 
decisions.  Since there was no prior decision in this case, 
Nehmer cannot serve as the basis for an effective date 
earlier than June 30 1996. 

The undisputed evidence is that the appellant's subsequently 
allowed claim for DIC was received on June 30, 1997.  The RO 
awarded an effective date one year earlier on the basis of 
its interpretation of the provisions of 38 C.F.R. 
§ 3.114(a)(3) (2003).  Those provisions provide that if a 
claim is reviewed at the request of a claimant more than one 
year after the effective date of a liberalizing law or 
regulation, benefits may be authorized for a period of 1 year 
prior to the date of receipt of request for such review.  

In this case, the appellant's new claim was received more 
than one year after changes that added cancer of the larynx 
to the list of diseases subject to presumptive service 
connection on the basis of exposure to herbicides in Vietnam.  
See Pub. L. 104-275, § 505(b)(2) (Oct. 9, 1996), 59 Fed. Reg. 
29,723 (April 28, 1994) (effective June 19, 1994).

Since the appellant's claim was received more than one year 
after the liberalizing law, her effective date could be no 
earlier than one year prior to her new claim, June 30, 1996.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claims for retroactive effective 
date for DIC benefits prior to June 30, 1996 under the Nehmer 
Stipulation Order is denied.  



ORDER

Entitlement to a retroactive effective date earlier than June 
30,1996, for the award of DIC is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



